Citation Nr: 1620536	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  98-18 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an effective date prior to March 1, 2011 for a grant of a 50 percent rating for service-connected pain disorder, mood disorder associated with carpal tunnel syndrome, right wrist.

2.  Entitlement to an effective date prior to March 1, 2011 for a grant of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Stephen J. Wenger, Attorney-at-Law


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from February 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO increased the Veteran's disability rating for service-connected pain disorder/mood disorder to 50 percent, effective March 1, 2011.  The RO also granted entitlement to a TDIU, also effective March 1, 2011.  The Veteran disagreed with the assigned effective dates for the increased rating and the award of TDIU, and she perfected this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

On her September 2014 substantive appeal (VA Form 9), the Veteran requested that VA schedule her for a Travel Board hearing at her local VA office before the Board.  In November 2015, the RO sent the Veteran and her attorney a letter asking if she still wished to testify at a Travel Board hearing.  In that letter, the RO specifically stated that "[u]nless we hear from you otherwise, your name will remain on the list of those who desire a hearing before the traveling section of the Board of Veterans' Appeals."  The Veteran did not respond to this letter.

The RO sent out another letter in February 2016, again asking the Veteran if she wished to wait to be scheduled for a Travel Board hearing, request a videoconference hearing in lieu of a Travel Board hearing, or withdraw her hearing request altogether.  The letter similarly stated, "[u]nless you tell us otherwise, we will keep your name on the list of persons wanting a Travel Board hearing."  Again, the Veteran did not respond.

As the Veteran has not indicated a desire to withdraw her hearing request, the appeal must be remanded so that a Travel Board hearing may be scheduled.  Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

Accordingly, the case is REMANDED for the following action:

A Travel Board hearing should be scheduled for the Veteran in connection with her appeal.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

